Citation Nr: 1826351	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected right thumb disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety, depression and posttraumatic stress disorder (PTSD), to include as secondary to a service-connected right thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ).

Review of the record shows that the Veteran had perfected an appeal of a December 2007 rating decision which denied service connection for a right thumb disorder.  However, an interim April 2010 rating decision granted service connection for residuals of a right thumb injury with degenerative joint disease, rated 10 percent from August 2006, the date of claim.  As this represents a complete grant of the Veteran's claim of service connection for a right thumb disorder, this issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.

The Board finds the February 2011 VA medical opinions in connection with the Veteran's left shoulder and psychiatric disorder claims are insufficient to decide the claims.  Specifically, while the VA joints examiner opined that the Veteran's partial tear in his left supraspinatus is not caused by his service-connected right thumb injury, the Board finds that the examiner has not adequately addressed whether the right shoulder disorder is aggravated by his service-connected right thumb disability.  [Notably, in addition to partial left supraspinatus tear, the July 2010 MRI report also includes findings of posterosuperior paralabral cyst and hypertrophic degenerative changes of the left acromioclavicular joint.  On remand, an opinion as to the cause of these left shoulder findings should also be obtained.]  Similarly, the VA mental disorders (except PTSD) examination report includes the opinion that the Veteran's diagnosis of mood disorder is not related to service or to his service-connected right thumb disability because he described his psychiatric "symptoms beginning in the early 1990's after he was fired from his job."  However, this opinion does not reflect consideration of the Veteran's reports of increased right thumb symptoms since the late 1980's, a short time prior to his reported onset of psychiatric symptoms.  See, e.g., June 2009 report of VA hand surgery consultation and February 2010 VA thumb examination.  Accordingly, remand is necessary to obtain adequate opinions as to the nature and cause of the Veteran's left shoulder and psychiatric conditions.  

On remand, updated VA and private treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  After the development sought in paragraph 1 is completed, the AOJ should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely cause of his left shoulder disorder.  The claims file should be made available to and reviewed by the examiner.  Based on examination of the Veteran and review of the record, the examiner should respond to the following:

(a)  Identify (by medical diagnosis) each disability entity of the left shoulder (to include partial left supraspinatus tear, posterosuperior paralabral cyst and hypertrophic degenerative changes of the left acromioclavicular joint) diagnosed since the current claim was filed in April 2010.  

(b)  For each diagnosed left shoulder disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service.

(c)  If not, is it at least as likely as not (a 50 percent or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by the Veteran's service-connected right thumb disability?  

(d)  If aggravation is found, the opinion provider should indicate, to the extent possible, the degree of disability (in terms of pathology and/or impairment) that is due to such aggravation.

In responding to the above, the examiner should consider as necessary the August 2002 VA examination (in connection with the Veteran's claim for nonservice-connected pension), the February 2011 VA joints examination report which includes the opinion that the Veteran "likely favors his left arm as a result of his history of right thumb injury" and the Veteran's competent assertions of "over-using" his left shoulder.

A detailed and complete explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3.  After the development sought in paragraph 1 is completed, the AOJ should arrange for the Veteran to undergo a VA psychiatric examination.  The claims file should be made available to and reviewed by the examiner.  Based on examination of the Veteran and review of the record, the examiner should respond to the following:

(a)  Please identify each current (any diagnosed during the appeal period since the Veteran's April 2010 claim for service connection) acquired psychiatric disability entity shown, to include anxiety, depression and/or PTSD under the criteria in DSM-IV or DSM-5.  

(b)  If the Veteran has a diagnosis of PTSD, is it at least as likely as not (a 50 percent or better probability) that the PTSD resulted from a stressor event in service.  The examiner should discuss the stressor(s) relied upon to support the diagnosis, to include whether the evidence of record supports the Veteran's alleged harassment and racism occurred during his period of service?  If not, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.

(c)  For each diagnosed acquired psychiatric disability other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service.

(d)  If not, is it at least as likely as not (a 50 percent or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by the Veteran's service-connected right thumb disability?  

(e)  If aggravation is found, the opinion provider should indicate, to the extent possible, the degree of disability (in terms of pathology and/or impairment) that is due to such aggravation.

In responding to the above, the examiner should consider as necessary the August 2002 VA psychiatric examination (in connection with the Veteran's claim for nonservice-connected pension), May 2004 VA treatment report which shows the Veteran had a positive PTSD screen, February 2011 VA mental disorders examination report and the Veteran's September 2013 Statement in Support of Claim for Service Connection for PTSD secondary to personal assault.  

A detailed and complete explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4.  The AOJ should then review the record, arrange for any further development deemed necessary, and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).

